Exhibit 10.3




REINSURANCE AGREEMENT


referred to as the "Agreement"


BETWEEN


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


OF


SPRINGFIELD, ILLINOIS


#5882-1


referred to in this Agreement as the "Company"


AND


LIFE REASSURANCE CORPORATION OF AMERICA


OF


STAMFORD, CONNECTICUT




referred to in this Agreement as "Life Re"


Effective:  December 1, 1993
 

 
TABLE OF CONTENTS


ARTICLE I
AUTOMATIC REINSURANCE…………………………………………
1
1.
Insurance……………………………………………………………………
1
2.
Coverages…………………………………………………………………...
2
3.
Jumbo Risk………………………………………………………………….
2
4.
Waiver of Disability Acceptance and Participation Limits………………....
3
     
ARTICLE II
FACULTATIVE REINSURANCE………………………………….……
3
     
ARTICLE III
LIABILITY…………………………………………………………….…..
3
1.
Automatic Reinsurance Liability……………………………………………
3
2.
Facultative Reinsurance Liability…………………………………………..
4
     
ARTICLE IV
AMOUNT OF INSURANCE………………………………………….….
4
1.
Amounts…………………………………………………………………….
4
2.
Minimum Amounts…………………………………………………………
5
3.
Reductions and Terminations……………………………………………….
5
4.
Reinstatements………………………………………………………………
6
     
ARTICLE V
PROCEDURES FOR REINSURANCE…………………………………..
6
1.
Monthly Reports……………………………………………………………..
6
2.
Facultative Reinsurance……………………………………………………..
7
3.
Quarterly Reports……………………………………………………………
8
     
ARTICLE VI
PREMIUMS………………………………………………………………..
8
1.
Life Insurance……………………………………………………………….
8
2.
Disability Benefits…………………………………………………………..
8
3.
Preliminary Term Insurance…………………………………………………
9
4.
Premium Taxes………………………………………………………………
9
5.
Payments…………………………………………………………………….
9
6.
Nonpayment of Reinsurance Premiums…………………………………….
9
7.
Misstatements……………………………………………………………….
10
     
ARTICLE VII
CLAIMS…………………………………………………………….……….
10
1.
Notice…………………………………………………………………………
10
2.
Company's Decision…………………………………………………….……
10
3.
Contested Claims……………………………………………………………..
11
4.
Misstatements………………………………………………………...………
11
5.
Payment………………………………………………………………………
12
6.
Extra-Contractual Damages………………………………………………….
12
7.
Disability Waiver of Premium Insurance……………………………………
12

     
ARTICLE VIII
INSOLVENCY……………………………………………………………..
13
     
ARTICLE IX
ARBITRATION…………………………………………………………….
14
     
ARTICLE X
GENERAL PROVISIONS…………………………………………………
15
1.
Policy Forms and Rates………………………………………………….…..
15
2.
Reinsurance Conditions……………………………………………………..
15
3.
Expenses…………………………………………………………………….
16
4.
Errors and Omissions………………………………………………………..
16
5.
Offset………………………………………………………………………...
16
6.
Inspection……………………………………………………………………
16
     
ARTICLE XI
RECAPTURE………………………………………………………………
17
     
ARTICLE XII
DURATION OF AGREEMENT……………………………………..…..
17
     
ARTICLE XIII
EXECUTION………………………………………………………………
18
           
Schedule A
Retention and Reinsurance Limits
 
Schedule B
Reinsurance Statement and Bulk Reporting Forms
 
Schedule C
Premiums
 

 

 
The Company and Life Re mutually agree to reinsure on the terms and conditions
set forth below.  This Agreement is solely between the Company and Life Re, and
performance of the obligations of each party under this Agreement will be
rendered solely to the other party.  In no instance will anyone other than the
Company or Life Re have any rights under this Agreement.


The policies and riders set forth in Schedule A that are reinsured under this
Agreement are hereinafter referred to collectively as "Reinsured Policies" and
individually as a "Reinsured Policy".


ARTICLE I
AUTOMATIC REINSURANCE


1.
Insurance



The Company will cede and Life Re will accept reinsurance under the policies and
riders written by the Company on citizens of the United States or Canada
domiciled in the United States or Canada at the time of policy issue under the
plans shown in Part III of Schedule A.  When the Company retains its maximum
limit of retention, as shown in Part I of Schedule A, the Company will cede and
Life Re will accept automatically reinsurance in amounts not exceeding the
amounts per life in Part II of Schedule A of this Agreement.  Where the Company
has more than one Agreement with Life Re, the total amount per life
automatically ceded to Life Re, under all Agreements combined, will not exceed
the automatic binding limits available to the Company under the Agreement with
the highest binding authority.  Life Re will accept automatic reinsurance when
(a) the Company already has for its own account its maximum limit of retention
on the life and for this reason alone is not retaining any portion of the
insurance applied for on a current application, and (b) in the Company's opinion
there has been no adverse change in the insurance status of the risk since the
Company's last acceptance for its own retention.  A risk as defined in the
following categories is not eligible for reinsurance under this paragraph:


(a)
A jumbo risk as defined in paragraph 3 below.
 
(b)
A risk which has been sent to Life Re or any other reinsurer for facultative
underwriting consideration.



2.
Coverages



The coverages or risks reinsured under Article I, 1. is life insurance and
waiver of disability benefits to the extent of limits specified in Schedule A.


3.
Jumbo Risk



A jumbo risk is one where the papers of the Company, including all papers that
are part of the current application, indicate that the person to be insured has
or will have total insurance in force in all companies greater than:



 
Life
All Ages
$5,000,000





4.
Waiver of Disability Acceptance and Participation Limits
 



Life Re's maximum acceptance limit for waiver of disability benefits is
$2,000,000 per life, and the maximum participation limit for such benefits is
$3,000,000 per life.
 
 
5.
Regular Limits of Retention



The Company may modify its regular limits or retention, detailed in Schedule A,
by giving thirty days' written notice to Life Re.  The amount of reinsurance to
be ceded and accepted automatically after the new limits take effect will be
determined by mutual Agreement.


ARTICLE II
FACULTATIVE REINSURANCE
Whether reinsurance is available as Automatic Reinsurance under Article I or
not, the Company may submit, for consideration by Life Re, a request for any
amount of reinsurance of the coverages in Article I, 2. that the Company may
require.


ARTICLE III
LIABILITY
1.
Automatic Reinsurance Liability



The liability of Life Re on any policy reinsured on an automatic basis under
this Agreement begins and ends at the same time as that of the Company.
 
 
2.
Facultative Reinsurance Liability



The liability of Life Re on any policy reinsured on a facultative basis under
this Agreement begins and ends at the same time as that of the Company, provided
that:


(a)
Life Re has given the Company an unconditional approval on the application for
reinsurance, and
 
(b)
the Company has notified Life Re of its acceptance of such offer in writing
within ninety (90) days.







ARTICLE IV
AMOUNT OF INSURANCE
1.
Amounts



Life insurance and waiver of disability benefits under this Agreement will be on
the Yearly Renewable Term plan for the amount at risk under the policy
reinsured.  For the purpose of this Agreement, the amount as risk will be
calculated in the following manner:



 
R = D – X
 
Where:
D = Death Benefit
 
 
X = The Ceding Company's Retention





2.
Minimum Amounts



If the amount to be reinsured with Life Re and the Company's other excess
reinsurers under a policy is less than $25,000, the Company will retain all of
the liability for such policy.  If the amount to be reinsured with Life Re land
the Company's other excess reinsurers meets or exceeds $25,000 on any policy,
such amount will be reinsured pursuant to this Agreement and the Company's
agreements with its other excess reinsurers.


3.
Reductions and Terminations



Reinsurance amounts are calculated in terms of coverages on a "per policy"
basis.  If any of the Company's policies or riders on an insured are reduced or
terminated, the reinsurance under this Agreement will be reduced by the
corresponding amount.  The reduction will not be applied to force the Company to
reassume more than its regular retention limit at the time of the reduction for
the age of issue, mortality rating and form of  the policy or policies for which
reinsurance is being terminated.  The reduction first will be applied to
reinsurance, if any, on the particular policy reduced.  If the reduction exceeds
the amount of reinsurance on that policy, the reduction will then be applied to
reinsurance on other policies on the insured in the order in which the policies
were effected, the first  effected will be the first terminated or reduced.  If
reinsurance has been ceded to more than one reinsurer, the reduction in Life
Re's reinsurance will be in proportion to the reduction in the total.  After the
proportion has been determined, the rules above will be used.


4.
Reinstatements



(a)
Automatic Reinsurance
A Reinsured Policy originally ceded under this Agreement on an automatic basis,
that is reduced, terminated or lapsed, and later reinstated by the Company
pursuant to policy provisions will be accepted for reinsurance by Life Re up to
such amount as would be in force if such Reinsured Policy had not been reduced,
terminated or lapsed.  The Company will pay to Life Re, Life Re's Share of any
premiums and interest that the Company has received for reinstatement.
 
(b)
Facultative Reinsurance
A Reinsured Policy originally ceded under this Agreement on a facultative basis,
that was reduced, terminated, or lapsed, will require approval by Life Re prior
to reinstatement of such a policy, if the Company has retained less than 50% of
the risk.  Upon such approval, reinsurance for the policy will be for the amount
that would be in force had the policy not been reduced, terminated, or lapsed.

 
 

 
ARTICLE V
PROCEDURES FOR REINSURANCE
1.
Monthly Reports



Within ten (10) calendar days following the end of each calendar month, the
Company will forward to Life Re a report as shown in Part I of Schedule B. 
Along with the report, the Company will remit a check to Life Re for the balance
indicated plus interest for the number of days since the middle of the preceding
month, as if all transactions had occurred in the middle of the month.  If a
balance is due the Company, it will be remitted promptly by Life Re, plus
interest for the number of days since the middle of the preceding month, as if
all transactions had occurred in the middle of the month.  Interest will accrue
on such payments at an annual rate equal to 7%.


2.
Facultative Reinsurance



When a Company requests facultative reinsurance, the application will be made by
submitting Life Re Form 2068, Bulk Preliminary Notification, shown in Part II of
Schedule B (or a mutually agreeable form).  The Company will send to Life Re any
and all information it has about the risk, including specifically, but not
limited to, copies of the application, medical examiners' reports, attending
physicians' statements, inspection reports, and other reports and other papers
bearing on the insurability of the risk.  Upon receipt of the application, Life
Re will analyze the risk promptly and as soon as possible notify the Company of
its decision and its classification of the risk.  If the Company elects to use
Life Re for facultative reinsurance and after the Company's policy has been paid
for and delivered, the Company will activate the facultative cession on the
Company's reinsurance system, within 120 days of Life Re's decision to accept
the case.  When the preceding facultative procedures have been satisfied Article
V, paragraphs 2 and 4, apply to Facultative as well as Automatic Reinsurance.  A
facultative indicator must be present on the monthly reinsurance transaction and
inforce reports.


3.
Quarterly Reports



Within thirty (30) calendar days following the end of each calendar quarter, the
Company will forward to Life Re a detailed reserve and inforce run.


ARTICLE VI
PREMIUMS
1.
Life Insurance



Premiums per $1,000 for life insurance rated standard and substandard are given
in Schedule C.  The premiums per $1,000 are applied to the amount of life
reinsurance as outlined in Article IV.  A policy fee, when applicable, is
charged in each year in addition to the premium based on the amount of life
insurance.  Life Re anticipates that these premiums will be continued
indefinitely for all business ceded under this Agreement.  For  the purpose of
satisfying requirements for deficiency reserves imposed by various state
insurance departments, Life Re will guaranty for renewal the greater of the
premiums provided in this Agreement or premiums based on the 1980 CSO Table at
2.5% interest.  When the Company charges a flat extra premium, whether alone or
in addition to a premium based on a multiple table, the Company will pay this
premium on the reinsurance amount in addition to the standard or multiple table
premium for the rating and plan of reinsurance.

 
2.
Disability Benefits



Premiums for waiver of disability benefits will be paid at the same rate as the
Company charges for the benefit on which reinsurance in Life Re is based.


3.
Preliminary Term Insurance



If the Company issued a policy with preliminary term insurance, the reinsurance
premium for the preliminary term period will be paid to Life Re at the same rate
the Company charges for the policies on which reinsurance in Life Re is based
less commissions at the percentage paid by the Company.


This rule applies to all benefits under the preliminary term insurance.  For the
first policy year after the preliminary term period, the premiums for all
benefits will be computed at first year.


4.
Premium Taxes



The Company and Life Re agree that Life Re will not reimburse the Company for
state premiums taxes on reinsurance premiums received from the Company.


5.
Payments



Premiums are payable annually in advance.  If reinsurance is reduced,
terminated, increased or reinstated during the year, pro-rata adjustment will be
made by Life Re and the Company on all premium items except policy fees.


6.
Nonpayment of Reinsurance Premiums



Except as provided in Article X, 5., the payment of reinsurance premiums is a
condition precedent to the liability of Life Re under Reinsured Policies.  In
the event of nonpayment of reinsurance premiums as provided in this Article,
Life Re will have the right to terminate the reinsurance under all Reinsured
Policies having reinsurance premiums in arrears.


7.
Misstatements



If the insured's age or sex was misstated and the amount of insurance on the
Company's policies is adjusted, the Company and Life Re will share the
adjustment in proportion to the amount of liability of each at the time of issue
of the policies.  Premiums will be recalculated for the correct age or sex and
amounts according to the proportion as above and adjusted without interest.  If
the insured is still alive, the method above will be used for past years and the
amount of reinsurance and premium adjusted for the future to the amount that
would have been correct at issue.


ARTICLE VII
CLAIMS
1.
Notice



The Ceding Company shall give Life Re prompt notice of any claim.  Copies of the
proofs obtained by the Ceding Company together with a statement showing the
amount due or paid on such claim by the Ceding Company shall be furnished to
Life Re at the time payment is requested.
2.
Company's Decision



Life Re shall accept the decision of the Ceding Company in settling the claim
and shall pay its portion to the Ceding Company upon receipt of proof that the
Ceding Company has paid the claimant.  It is agreed, however, that if a lesser
amount at risk is retained by the Ceding Company than the amount ceded to Life
Re, the Ceding Company shall consult with Life Re concerning its investigation
and/or payment of the claim, although the final decision shall be that of the
Ceding Company.


3.
Contested Claims



The Ceding Company shall notify Life Re of its intention to contest, compromise,
or litigate a claim involving reinsurance, and Life Re shall pay its share or
the payment and specific claim expenses therein involved, unless it declines to
be a party to the contest, compromise, or litigation in which case it shall pay
the full amount of the reinsurance to the Ceding Company.  "Claim expenses"
shall be deemed to mean only the reasonable legal and investigative expenses
connected with the litigation or settlement of claims.  "Claim expenses" shall
not include expenses incurred in connection with a dispute or contest arising
out of conflicting claims of entitlement to policy proceeds which the Ceding
Company admits are payable or any routine claim administrative expenses, Home
Office or otherwise.


4.
Misstatements



In the event the amount of insurance provided by a policy or policies reinsured
hereunder is increased or reduced because of a misstatement of age or sex
established after the death of the insured, Life Re shall share in the increase
or reduction in the proportion that the net liability of Life Re bore to the sum
of the retained net liability of the Ceding Company and the net liability of
other reinsurers immediately prior to such increase or reduction.  The
reinsurance with Life Re shall be written from commencement on the basis of the
adjusted amounts using premiums and reserves at the correct ages and sex.  The
adjustment for the difference in premiums shall be made without interest.


5.
Payment



It is understood and agreed that the payment of a death claim by Life Re shall
be made in one sum regardless of the mode of settlement under the policy of the
Ceding Company.


6.
Extra-Contractual Damages



In no event shall Life Re have any liability for any Extra-Contractual damages
which are assessed against the Ceding Company as a result of acts, omissions or
course of conduct committed by the Ceding Company or its agents, other than a
good faith decision to deny claim liability, in connection with insurance
reinsured under this Agreement.  It is recognized that there may be special
circumstances involved which indicate that Life Re should participate in certain
assessed damages.  These circumstances are not amenable to advance specific
definition, but could include those situations in which Life Re was an active
party in the act, omission or course of conduct which ultimately results in the
assessment of such damages.  The extent of such participation will be determined
on a good faith assessment of culpability in each case, but all factors being
equal, the division of any such assessment will generally be in the proportion
of net liability borne by each party.


7.
Disability Waiver or Premium Insurance



If a claim is approved for disability waiver of premium insurance reinsured
under this Agreement, the Ceding Company shall continue to pay reinsurance
premiums to Life Re.  Life Re shall reimburse the Ceding Company Life Re's share
of the annual liability.


ARTICLE VIII
INSOLVENCY
All reinsurance under this Agreement will be paid by Life Re directly to the
Company, its liquidator, receiver, or statutory successor, on the basis of the
liability of the Company under the policy or policies reinsured without
diminution because of the insolvency of the Company.  In the event of the
insolvency of the Company, the liquidator, receiver, or statutory successor of
the Company will give written notice of a pending claim against the Company on
any policy reinsured within a reasonable time after the claim is filed in the
insolvency proceedings.  While the claim is pending, Life Re may investigate and
interpose, at its own expense, in the proceedings where the claim is to be
adjudicated , any defenses which it may deem available to the Company or its
liquidator, receiver or statutory successor.  The expense incurred by Life Re
will be charged, subject to court approval, against the Company as an expense of
liquidation to the extent of a proportionate share of the benefit that accrues
to the Company as a result of the defenses by Life Re.  Where two or more
reinsurers are involved and a majority in interest elect to defend a claim, the
expense will be apportioned in accordance with the terms of the Reinsurance
Agreement as if the expense had been incurred by the Company.


ARTICLE IX
ARBITRATION
Life Re and the Company intend that any dispute between them under or with
respect to this Agreement be resolved without resort to any litigation. 
Accordingly, Life Re and the Company agree that they will negotiate diligently
and in good faith to agree on a mutually satisfactory resolution of any such
dispute; provided, however, that if any such dispute cannot be so resolved by
them within sixty calendar days (or such longer period as the parties may agree)
after commencing such negotiations, Life Re and the Company agree that they will
submit such dispute to arbitration in the manner specified in, and such
arbitration proceeding will be conducted in accordance with, the rules of the
American Arbitration Association.


The arbitration hearing will be before a panel of three arbitrators, each of
whom must be a present or former officer of a life insurance or life reinsurance
company.  Life Re and the Company will each appoint one arbitrator by written
notification to the other party within thirty calendar days after the date of
the mailing of the notification initiating the arbitration.  These two
arbitrators will then select the third arbitrator within sixty calendar days
after the date of the mailing of the notification initiating arbitration.


If either Life Re or the Company fail to appoint an arbitrator, or should the
two arbitrators be unable to agree upon the choice of a third arbitrator, the
president of the American Arbitration Association or of its successor
organization or (if necessary) the president of any similar organization
designated by lot of Life Re and the Company within thirty calendar days after
the request will appoint the necessary arbitrators.


The vote or approval of a majority of the arbitrators will decide any question
considered by the arbitrators; provided, however, that if no two arbitrators
reach the same decision, then the average of the two closest mathematical
determinations will constitute the decision of all three arbitrators.  The place
of arbitration will be Stamford, Connecticut.  Each decision (including without
limitation each award) of the arbitrators will be final and binding on all
parties and will be nonappealable, and (at the request of either of Life Re or
the Company) any award of the arbitrators may be confirmed by a judgment entered
by any court of competent jurisdiction.  No such award or judgment will bear
interest.  Each party will be responsible for paying (a) all fees and expenses
charged by its respective counsel, accountants, actuaries, and other
representatives in conjunction with such arbitration and (b) one-half of the
fees and expenses charged by each arbitrator.


ARTICLE X
GENERAL PROVISIONS
1.
Policy Forms and Rates



The Company will furnish Life Re with a copy of its application forms, policy
and rider forms, premium and non-forfeiture value manuals, reserve tables and
any other forms or tables needed for proper handling of reinsurance under this
Agreement.  It will advise Life Re promptly of any changes or new forms it may
adopt from time to time.


2.
Reinsurance Conditions



The reinsurance is subject to the same limitations and conditions as the
insurance under the policy or policies written by the Company on which the
reinsurance is based.

 
3.
Expenses



The Company will bear the expense of all medical examinations, inspection fees,
and other charges in connection with the original policy.


4.
Errors and Omissions



If either the Company or Life Re fails to perform an obligation under this
Agreement, and such failure is the result of an Error on the part of the Company
or Life Re, such Error will be corrected by restoring both the Company and Life
Re to the positions they would have occupied had no such Error occurred.  For
this purpose, "Error" shall mean any clerical mistake made inadvertently,
excluding errors of judgement and all other forms of error.  For business
reported but not covered under the provisions of this Agreement, Life Re shall
be obligated only for the return of premium paid.


5.
Offset



Any amount which either the Company or Life Re is contractually obligated to pay
to the other party may be paid out of any amount which is due and unpaid under
this Agreement or under any other agreement heretofore and hereafter entered
into between the Company and Life Re.  The application of this offset provision
shall not be deemed to constitute diminution in the event of insolvency.


6.
Inspection



At any reasonable time, Life Re may inspect the original papers and any and all
books or documents at the Home Office of the Company relating to or affecting
reinsurance under this Agreement.


ARTICLE XI
RECAPTURE
After the Reinsured Policies have been in force for ten (10) years, the Company
may recapture all, but not less than all, of the Reinsured Policies under this
Agreement.  If the Company elects to recapture, it will notify Life Re in
writing at least ninety (90) days before it begins recapturing all Reinsured
Policies.  At the next anniversary (or tenth anniversary, if later) of each
Reinsured Policy, the reinsurance under this Agreement will be terminated as to
that Reinsured Policy.


ARTICLE XII
DURATION OF AGREEMENT
This Agreement will be effective on and after the effective date stated in
Article XIII.  It is unlimited in duration but may be amended by mutual consent
of the Company and Life Re.  It may be terminated as to new reinsurance by
either party giving ninety (90) days' written notice to the other.  Termination
as to new reinsurance does not affect existing reinsurance.  That reinsurance
will remain in force until termination of the Company's policy or policies on
which the reinsurance is based in accordance with the terms of this Agreement.
 

 
ARTICLE XIII
EXECUTION
In witness of the above, this Agreement is signed in duplicate at  the dates and
places indicated with an effective date of December 1, 1993.


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
Date:
11/15/93
 
By:
/s/ James E. Melville
     
Name:
James E. Melville
     
Title:
President







LIFE REASSURANCE CORPORATION OF AMERICA


Date:
October 1, 1993
 
By:
/s/ Stephen D. Poth
     
Name:
Stephen D. Poth
     
Title:
Senior Vice President

 
 

 
SCHEDULE A


Agreement Number 5882-1


Part I – RETENTION LIMITS OF UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


A.
LIFE
 
 
The Company's retention:
 
 
Life Insurance – All Ratings



Ages
 
0 – 65
65 and Over
Retention
 
$100,000
   60,000





B.
WAIVER
 
 
Same as Life





Part II – AUTOMATIC BINDING LIMITS (through age 70)


A.
LIFE
 
 
Life Re's share is 50% of 10 times the Company's retention to a maximum of
$1,000,000; of which the maximum share to Life Re is $500,000.
   
B.
WAIVER
 
 
Same as Life





Part III – PLANS COVERED


The preceding schedules refer to insured lives and riders under the following
plans:



 
BASE POLICY FORMS
   
1200A
Funder 1200 10 Year Premium Whole Life Policy
1203
Non Renewable 10 Year Term Base Plan
L-185 (U.G.)
Interest Sensitive Whole Life Insurance Policy
L-396 (U.G.)
5 Year R&C Term Policy
L193A
Small Whole Life Policy
REG-TERM (U.G.)
"Term Guard Plus" Term Life Insurance
U159385A
Universal Life Century 2000
UC-120
Universal Life Century Series (USL 100-400)
UC-150
Interest Sensitive Life contracts (ISL 100-300)
UL90A (U.G.)
Universal Life UL90A
     
RIDERS & SUPPLEMENTAL BENEFITS
   
R-902 (U.G.)
Annual Renewable Level Term (UL90A)
R-904 (U.G.)
Cov Ins Annual Renewable Level Term Rdr (UL90A)
R1201
Non Renewable 10 Year Term Rider for Funder 1200
R904UG93
Covered Insured ART Rider (UL Age Last)
US-125
Annual Renewable Level Term Rider (USL)
US-131
Annual Renewable Level Term Rider (ISL)

 
 


 
SCHEDULE B - PART I
Life Re Agreement Number 5882-1
LIFE REASSUSRANCE CORPORATION OF AMERICA
SELF ADMINISTERED/BILK REINSURANCE SUMMARY REPORTING FORM


Ceding Company
   
Reinsurer
 
Treaty/Account #
   
Period Experience is for
 
Coin ___  YRT ___  Mod Co ___  Other _____
 
Interest Sensistive:
Yes ____
No ____



Reinsurance premium Mode:
Monthly __
Quarterly __
Annual __
In Advance __
In Arrears __
Reinsurance Reporting Mode:
Monthly __
Quarterly __
Annual __
   
Contact
   
Date
   
Phone
 



SECTION I - ACCOUNTING
 
*** Premiums ***
*** Allowances ***
Other
Benefit
 
Total
 
First Year
Renewal Year
First Year
Renewal Year
Life
           
ADB
           
Waiver of Premium
           
Other
           
TOTAL
           
SECTION II – RESERVE INFORMATION
Amount of check
Amount of Rein (000)
Issue
Year
Reserves Reinsured
Life
ADB
Life
ADB
Waiver
Subst'd
Deficiency
                                                                               
                               



SECTION III – POLICY EXHIBIT INFORMATION
 
Current Perod
 
Year to Date
 
No of       Amt of *
Policies   Rein (000)
 
No. of            Amt of *
Policies         Rein (000)
A. Inforce Beg, of Period
 
A
 
  1. New Business                           Auto
 
       1. Auto
 
Fac
 
           Fac
 
  2. Conversions/Replacements-On
 
2.
 
  3. Reinstatements
 
3.
 
  4. Other Increases
 
4.
 
  5. Not Taken
 
5.
 
     a) Total Inc (1+2+3+4-5)
 
              a.
 
  6. Death
 
6.
 
  7. Conversions/Replacements-Off
 
7.
 
  8.  Lapses
 
8.
 
  9. Surrenders
 
9.
 
10. Expiry
 
10.
 
11. Recapture
 
11.
 
12.Other Decreases
 
12.
 
    b) Total Dec (6+7+8+9+10+11+12)
 
                b.
 
B. Inforce End of Period (A+a-b)
 
B.
 
*Specified Reinsurers's Share of Liability
 
Form #TA1(4/91)

 
 

 
SCHEDULE B – PART I


Agreement Number 5882-1


SELF-ADMINISTERED REINSURANCE


POLICY TRANSACTION DETAIL REPORT


A.
The policy detail report should be broken down into the following categories:
     
1 – New Business
 
2 – First Year Other Than New Business*
 
3 - Renewals
 
4 – Terminations – (First year/Renewal split optional, subtotals by termination
type
      optional).
 
5 – Changes - (First year/Renewal split optional, subtotals by change type
optional).
   



*If premium mode other than annual.


Subtotals should be provided by plan code for each of the above categories. 
Where smokers and non-smokers are not assigned separate plan codes, subtotals
for the above should be further broken down to provide totals by smoking habit.


Automatic and facultative business should be shown separately for each of the
five categories above.


If more than one currency is involved per treaty, provide separate reports by
currency.


If there is any qualified pension business ceded, please provide separate
reporting.


B.
Field Descriptions
           




 
1.
Insured Information
 
   
Name
Full name (Last, first, middle) for insured
 
   
DOB
Full date of birth (MM/DD/YY) for insured
 
   
Sex
M/F
 
   
S/N
Smoker habit.  Up to three spaces should be allotted for this field to
accommodate codes relevant to the treaty reported.  Suggested codes are:
 
   
S
Smoker
   
N
Nonsmoker
   
A
Aggregate (or composite)
   
PN
Preferred nonsmoker
   
PS
Preferred smoker
 
   
Age
Actual age at issue
 
   
ST
State of residence
         
2
Policy Information
 
   
Policy No.
Ceding Company's policy number.
     
Policies should be listed in numerical order.
           
Plan
Ceding Company's plan code.
           
DOI
Full policy date (MM/DD/YY).  This is the date from which renewal processing
will be driven.
           
DRN
Duration from original policy date (i.e., where attained scale rates apply to
policy conversions or replacements).
           
A/F
Automatic/Facultative indicator.  Business ceded on a fac/ob basis can be
indicated by an "0" in this field.
           
Rating
Indicate table if substandard.  100% for standard issues.
           
Flat
Flat extra amount per thousand.
           
Yrs
Duration of flat extra (number of years).
           
OPT
For Universal Life plans only, indicate death benefit Option 1 or 2.  Under
Option 1, the level death benefit option, the amount at risk decreases as the
cash value accumulates.  Option 2 produces an increasing death benefit,
equivalent to the specified amount plus the accumulated cash value.  The
Reinsured Net Amount at Risk remains level under this option.
           
COV
L – Basic Coverage
     
WP – Waiver of Premium
     
ADB – Accidental Death Benefit
           
DIRECT
FACE
Full face amount of the coverage at issue.
           
REINS. FACE
Initial amount ceded.
           
REINS. AAR
Current reinsured amount at risk.
           
Chg. Amt.
Any change to the reinsurance amount at risk since previous report should be
illustrated here.
           
Chg. Dt.
Effective date of policy changes.  Applies to termination and change reports,
may be blank for new business and renewals.
           
TR
Transaction type (see list in Part C below).
           
Base Prem.
Gross premium due for each coverage (excluding substandard premium amounts).
           
SStd. Prem.
Gross substandard premium, i.e., multiple and/or flat extra premiums, if
applicable.
           
Base Allow.
Allowance (commission) due on base premium amount.
           
SStd. Allow.
Allowance (commission) due on substandard premium amount.
           
Net
Net amount due per coverage.
       



C.
Transaction Types
     
Suggested alpha codes for each of the various transaction types are:
     
1.
NB
New Business
         
2.
FO
First year other than New Business
         
3.
RL
Renewal
         
4.
Terminations
           
LP
Lapse
   
NT
Not Taken
   
SR
Surrender
   
EX
Expiry
   
DH
Death
   
RC
Recapture
         
5.
Changes
           
RS
Reinstatement
   
IC
Increase
   
DC
Decrease
   
CA
Conversions on
   
CO
Conversions off
   
RA
Internal Replacements on
   
RO
Internal Replacements off
   
ET
ETI
   
RP
Reduced paid Up
   
MS
Misc. (e.g. names changes, benefit additions)


